DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A restriction requirement was previously presented in this application.  The restriction requirement is now removed and Claims 1-20 are pending in the application.

Claim Objections
Claims 9, 11 are objected to because of the following informalities:  The phrase “the narrowed portion is configured concurrently be positioned” respectively in lines 4-5 should be “the narrowed portion is configured to concurrently be positioned” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11 recite “a second surgical tool” respectively in line 1.  This limitation is indefinite because it is unclear if this element is the same as the “a second surgical tool” recited in Claim 1, line 21.  For clarity, the recitation in Claims 9, 11 should be amended to read “the second surgical tool” or “a third surgical tool”, or similar, as appropriate.  Further, it is unclear if the second surgical tool is positively recited in Claim 1 such that the recitations in dependent Claims 9-12 are further limiting.  Additional clarification is needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200187751 A1 by Zheng et al. (hereinafter “Zheng”).
Regarding Claim 1, Zheng discloses a surgical instrument, comprising:(a) an instrument body (endoscope main body 1); (b) a guide shaft distally projecting from the instrument body along a central axis (housing 4; [0100]; Fig. 1), including: (i) a guide sidewall surrounding the central axis, (ii) a guide lumen defined by the guide sidewall (working cavity in an inner wall of the housing; [0118]; Fig. 18), and (iii) a clearance opening radially extending through the guide sidewall in communication with the guide lumen (notch 10 in the housing; [0100]; Fig. 18); and (c) a first surgical tool, including: (i) an elongate body at least partially positioned within the guide lumen (wire band 5 and steel plate 18 extending to the working cavity in the inner wall of the housing as shown in Fig. 18), and (ii) a distal head extending from the elongate body proximate to the clearance opening (camera 6 and elastic plate 17 extending from a position proximal of the distal end of the notch 10 to the distal end as shown in Fig. 18; [0100, 118]), wherein the distal head is configured to deflect relative to the elongate body from a first position to a second position (camera 6 deviates from an original position to a target position), wherein the distal head in the first position is positioned within the guide lumen along the central axis (original position of camera 6 and elastic plate 17 as shown in Fig. 18), and wherein the distal head in the second position is deflected from the central axis and extends at least partially through the clearance opening thereby vacating at least a portion of the guide lumen for introducing a second surgical tool through the guide lumen (camera 6 and elastic plate 17 extending out from the notch 10 as shown in Fig. 19; [0118]).
Regarding Claim 2, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the elongate body defines a body diameter transverse to the central axis (measurement vertically through the center of the wire band 5 and steel plate 18), wherein the distal head defines a head diameter transverse to the central axis, and wherein the head diameter is larger than the body diameter (measurement vertically through the center of camera 6 and elastic plate 17; Figs. 18-19).
Regarding Claim 3, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the guide sidewall distally extends to a distal shaft end of the guide shaft (inner wall of housing 4 at the distal end of housing 4; [0100]; Fig. 18), wherein the distal head is proximally positioned relative to the distal shaft end in the second position (camera 6 and elastic plate 17 extending from a position proximal of the distal end of the notch 10 to the distal end as shown in Fig. 19).
Regarding Claim 4, Zheng discloses the surgical instrument of claim 3.  Zheng further discloses wherein the distal head is proximally positioned relative to the distal shaft end in the first position (camera 6 and elastic plate 17 extending from a position proximal of the distal end of the notch 10 to the distal end as shown in Fig. 18).
Regarding Claim 5, Zheng discloses the surgical instrument of claim 4.  Zheng further discloses wherein the clearance opening distally extends to the distal shaft end (notch 10 in the housing extends to the distal end of housing 4; Fig. 18).
Regarding Claim 6, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the guide sidewall distally extends to a distal shaft end of the guide shaft (inner wall of housing 4 at the distal end of housing 4; [0100]; Fig. 18), and wherein the clearance opening distally extends to the distal shaft end (notch 10 in the housing extends to the distal end of housing 4; Fig. 18).
Regarding Claim 7, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the first surgical tool is an endoscope (endoscope is extended to a target position), and wherein the distal head of the endoscope includes a camera (camera 6 at the distal end as shown in Figs. 1, 18; [0118]).
Regarding Claim 13, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the distal head is pivotally mounted relative to the guide sidewall of the guide shaft (camera 6 and elastic plate 17 connected to notch 10 in the housing), and wherein the distal head is configured to pivot from the first position toward the second position (camera 6 and elastic plate 17 move in the vertical direction as shown in Figs. 18-19, relative to the housing 4; [0100]; Figs. 18-19).
Regarding Claim 14, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses wherein the guide sidewall defines an outer profile transverse to the central axis, and wherein the distal head of the first surgical tool is positioned within the outer profile in the first position (camera 6 and elastic plate 17 extending in a projection of a distal face of notch 10 as shown in Fig. 18).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160081857 A1 by Ha et al. (hereinafter “Ha”).
Regarding Claim 20, Ha discloses a method of concurrently accommodating a first surgical tool (flexible endoscope 300) and a second surgical tool (balloon dilation catheter 400) within a guide lumen of a surgical instrument, wherein the surgical instrument includes (a) an instrument body (system 100); (b) a guide shaft distally projecting from the instrument body along a central axis (protective sheath 200 along the longitudinal axis as shown in Fig. 7A), including: (i) a guide sidewall surrounding the central axis, (ii) the guide lumen defined by the guide sidewall (space defined by the protective sheath 200 for inserting the flexible endoscope 300 and balloon dilation catheter 400; Figs, 7A-B), and (iii) a clearance opening radially extending through the guide sidewall in communication with the guide lumen (working device lumen 220 allows a distal tip of a tool to extend from the sheath 200; [0039]; Figs. 7A-B); and (c) the first surgical tool, including: (i) an elongate body at least partially positioned within the guide lumen (tubular body 306 of the flexible endoscope 300), and (ii) a distal head extending from the elongate body proximate to the clearance opening (distal end 304 of the flexible endoscope positioned proximally to the distal end 204 of the sheath 200 as shown in Fig. 7A), wherein the distal head is configured to deflect relative to the elongate body from a first position to a second position (distal end 204 flexes to an angle of visualization; [0039-40]), wherein the distal head in the first position is positioned within the guide lumen along the central axis (the distal end provided in the 0 degree position; Fig. 7A), and wherein the distal head in the second position is deflected from the central axis and extends at least partially through the clearance opening thereby vacating at least a portion of the guide lumen (the distal end provided at an angle of visualization greater than 0; [0040]; Fig. 7A), the method comprising: 
(a) engaging the second surgical tool against the distal head of the first surgical tool to thereby urge the distal head of the first surgical tool from the first position to the second position (expansion of inflatable balloon 408 for visualization using the endoscope 300; [0039-41]) and concurrently accommodate both of the first and second surgical tools within the guide lumen (flexible endoscope 300 and balloon dilation catheter 400 positioned within the sheath 200; [0039]; Fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of US 20170007345 A1 by Smith et al. (hereinafter “Smith”).
Regarding Claim 8, Zheng discloses the surgical instrument of claim 7.  Zheng does not disclose wherein the distal head of the endoscope further includes an irrigation opening configured to discharge a fluid therefrom and a suction opening configured to receive a fluid therein.  However, Smith discloses a system 20 with a main channel 42 and working channels 44a and 44b which are used to introduce surgical instruments to the system.  Fluid or suction is provided to the system from a housing 150 at the proximal end delivered to corresponding distal apertures.  The fluid and suction channels may be provided in separate channels through the system, such as the channels to suction openings 196’ as shown in Fig. 40C ([0231-234]; Fig. 40C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the suction and irrigation components disclosed by Smith with the benefit of permitting the withdrawal of fluids without the need to withdraw tools (Smith [0234]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Ha.
Regarding Claim 9, Zheng discloses the surgical instrument of claim 7.  Zheng further discloses an enlarged portion (camera 6) and a narrowed portion (elastic plate 17) of a surgical tool, wherein the enlarged portion is configured to urge the distal head of the endoscope toward the second position upon longitudinal alignment therewith (camera 6 deviates from an original position to a target position via the elastic plate 17 when aligned as shown in Fig. 18), and wherein the narrowed portion is configured concurrently be positioned alongside the distal head of the endoscope in the first position upon longitudinal alignment therewith (camera 6 and elastic plate 17 at the upper portion of the housing 4 of the endoscope as shown in Fig. 19; [0118]).
Zheng does not disclose the surgical instrument further comprising a second surgical tool slidably positioned within the guide lumen and having an enlarged portion and a narrowed portion.  However, Ha discloses a dilation system 100 comprising a flexible endoscope 300 and a balloon dilation catheter 400 inserted into a protective sheath 200.  The balloon dilation catheter 400 has an inflation shaft 406 and an inflatable balloon 408 which can be expanded during visualization using the endoscope 300 ([0039-41]; Figs. 7A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the second surgical tool as disclosed by Ha with the benefit of easily accessing and treating target tissue regions (Ha [0038]).
Regarding Claim 10, Zheng as modified by Ha discloses the surgical instrument of claim 9.  Zheng does not disclose wherein the second surgical tool is a dilation catheter.  However, Ha discloses However, Ha discloses a dilation system 100 comprising a flexible endoscope 300 and a balloon dilation catheter 400 inserted into a protective sheath 200 ([0039]; Figs. 7A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the dilation catheter as disclosed by Ha with the benefit of easily accessing and treating target tissue regions (Ha [0038]).
Regarding Claim 11, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses an enlarged portion (camera 6) and a narrowed portion (elastic plate 17) of a surgical tool, wherein the enlarged portion is configured to urge the distal head of the endoscope toward the second position upon longitudinal alignment therewith (camera 6 deviates from an original position to a target position via the elastic plate 17 when aligned as shown in Fig. 18), and wherein the narrowed portion is configured concurrently be positioned alongside the distal head of the endoscope in the first position upon longitudinal alignment therewith (camera 6 and elastic plate 17 at the upper portion of the housing 4 of the endoscope as shown in Fig. 19; [0118]).
Zheng does not disclose the surgical instrument further comprising a second surgical tool slidably positioned within the guide lumen and having an enlarged portion and a narrowed portion.  However, Ha discloses a dilation system 100 comprising a flexible endoscope 300 and a balloon dilation catheter 400 inserted into a protective sheath 200.  The balloon dilation catheter 400 has an inflation shaft 406 and an inflatable balloon 408 which can be expanded during visualization using the endoscope 300 ([0039-41]; Figs. 7A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the second surgical tool as disclosed by Ha with the benefit of easily accessing and treating target tissue regions (Ha [0038]).
Regarding Claim 12, Zheng as modified by Ha discloses the surgical instrument of claim 11.  Zheng does not disclose wherein the second surgical tool is a dilation catheter.  However, Ha discloses However, Ha discloses a dilation system 100 comprising a flexible endoscope 300 and a balloon dilation catheter 400 inserted into a protective sheath 200 ([0039]; Figs. 7A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the dilation catheter as disclosed by Ha with the benefit of easily accessing and treating target tissue regions (Ha [0038]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng.
Regarding Claim 15, Zheng discloses the surgical instrument of claim 1.  Zheng further discloses the distal portion is configured to deflect relative to the proximal portion with the distal head of the first surgical tool contained therein (camera 6 deviates from an original position to a target position vertically as shown in Figs. 18-19; [0118]).
Zheng does not disclose wherein the guide shaft includes a flexible distal portion and a rigid proximal portion.  However, in a separate embodiment, Zheng discloses wherein the guide shaft includes a flexible distal portion (elastically bendable end) and a rigid proximal portion (operating portion to facilitate holding by a user; [0016-17, 115]; Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment disclosed by Zheng with the rigid and flexible portions with the benefit of providing controls to an operator and supporting selective movement of the camera mechanism (Zheng [0016-17]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Smith.
Regarding Claim 16, Zheng discloses a surgical instrument, comprising: (a) an endoscope (endoscope with main body 2), including: (i) a proximal end portion proximally extending to a proximal end face (proximal portion of main body 2 as shown in Fig. 1), (ii) a distal end portion distally extending to a distal end face (distal portion of main body 2 as shown in Fig. 1; [0100]), and (iii) an elongate body longitudinally extending along a central axis (portion of main body 2 in housing 4; [0100]; Fig. 1), having: (A) an annular sidewall surrounding the central axis extending from the proximal end face to the distal end face (working cavity as defined by an inner wall of the housing; [0118]; Fig. 18), and (vi) a camera secured to the distal end face (camera 6 at the distal end as shown in Fig. 18; [0100]).
Zheng does not disclose a first suction conduit configured to fluidly connect to a vacuum source and communicate a vacuum proximally therethrough, an irrigation conduit configured to fluidly connect to an irrigation fluid source and communicate an irrigation fluid distally therethrough, a first suction opening extending through the distal end face and fluidly connected to the first suction conduit, and a first irrigation opening extending through the annular sidewall at the distal end portion and fluidly connected to the first suction conduit.
However, Smith discloses a system 20 with a main channel 42 and working channels 44a and 44b which are used to introduce surgical instruments to the system.  Fluid or suction is provided to the system from a housing 150 at the proximal end delivered to corresponding distal apertures.  The fluid and suction channels may be provided in separate channels through the system, such as the channels to suction openings 196’ as shown in Fig. 40C ([0231-234]; Fig. 40C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the suction and irrigation components disclosed by Smith with the benefit of permitting the withdrawal of fluids without the need to withdraw tools (Smith [0234]).
Regarding Claim 17, Zheng as modified by Smith discloses the surgical instrument of claim 16.  Zheng further discloses a light source secured to the distal end face (camera 6 contains multiple miniature LEDs; [0021]; Fig. 1).
Regarding Claim 18, Zheng as modified by Smith discloses the surgical instrument of claim 17.  Zheng does not disclose a second suction opening extending through the distal end face and configured to fluidly connect to a second suction conduit in the elongate body.  However, Smith discloses fluid and suction channels, which may be provided as separate channels through the system.  As shown in Fig. 40C, suction openings 196’ are spaced around the periphery of guide tube 26 to provide suction ([0233-234]; Fig. 40C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the suction and irrigation components disclosed by Smith with the benefit of permitting the withdrawal of fluids without the need to withdraw tools (Smith [0234]).

Claim 19 is rejected under 35 U.S.C. 103 over Zheng in view of Smith as applied to claim 16 above, and further in view of Ha.
Regarding Claim 19, Zheng as modified by Smith discloses the surgical instrument of claim 16.  Zheng further discloses:(a) an instrument body (endoscope main body 1); and (c) a guide shaft distally projecting from the instrument body (housing 4; [0100]; Fig. 1), including: (i) a guide sidewall, and (ii) a guide lumen defined by the guide sidewall (working cavity in an inner wall of the housing; [0118]; Fig. 18).
Zheng does not disclose a dilation catheter configured to selectively move relative to the instrument body, wherein the endoscope is configured to be concurrently positioned radially adjacent to the dilation catheter within the guide lumen.  However, Ha discloses a dilation system 100 comprising a flexible endoscope 300 and a balloon dilation catheter 400 inserted into a protective sheath 200.  The placement of the balloon dilation catheter within the system can be manipulated for visualization by the endoscope.  As shown in Fig. 7A, the endoscope 300 and balloon dilation catheter 400 are positioned adjacent in the interior of the system ([0039]; Figs. 7A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zheng with the dilation catheter as disclosed by Ha with the benefit of easily accessing and treating target tissue regions (Ha [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200345224 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795